Case 19-30258-KLP                 Doc 494       Filed 03/05/19 Entered 03/05/19 12:55:01                        Desc Main
                                               Document      Page 1 of 2


     Dennis F. Dunne, Esq. (admitted pro hac vice)                  Michael A. Condyles, Esq. (VA 27807)
     Evan R. Fleck, Esq. (admitted pro hac vice)                    Peter J. Barrett, Esq. (VA 46179)
     Michael W. Price, Esq. (admitted pro hac vice)                 Jeremy S. Williams, Esq. (VA 77469)
     MILBANK LLP                                                    Brian H. Richardson, Esq. (VA 92477)
     55 Hudson Yards                                                KUTAK ROCK LLP
     New York, New York 10001                                       901 East Byrd Street, Suite 1000
     Telephone:    (212) 530-5000                                   Richmond, Virginia 23219-4071
     Facsimile:    (212) 530-5219                                   Telephone:      (804) 644-1700
                                                                    Facsimile:      (804) 783-6192
     Co-Counsel for Debtors in Possession

                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA

                                                                       )
     In re:                                                            )        Chapter 11
                                                                       )
     GYMBOREE GROUP, INC., et al.,1                                    )        Case No. 19-30258 (KLP)
                                                                       )
                                 Debtors.                              )        (Jointly Administered)
                                                                       )
                                                                       )

                                 NOTICE OF CLOSING DATE OF J&J SALE

              WHEREAS on March 4, 2019 the Bankruptcy Court entered the Order (I) Approving the

 Sale of Certain J&J Assets Free and Clear of Liens, Claims, Interests and Encumbrances and (II)

 Approving the Assumption and Assignment of Executory Contracts and Unexpired Leases in

 Connection Therewith; and (III) Granting Related Relief [Docket No. 484] which approved the

 Sale of the JJ Assets pursuant to the Purchase Agreement:

              PLEASE TAKE NOTICE that the Closing Date (as defined in the Purchase Agreement)

 occurred on March 4, 2019.



 1
              The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
              are: Gymboree Group, Inc. (6587); Gymboree Intermediate Corporation (1473); Gymboree Holding
              Corporation (0315); Gymboree Wholesale, Inc. (6588); Gym-Mark, Inc. (6459); Gymboree Operations, Inc.
              (6463); Gymboree Distribution, Inc. (8669); Gymboree Manufacturing, Inc. (6464); Gymboree Retail Stores,
              LLC (6461); Gym-Card, LLC (5720); and Gymboree Island, LLC (1215). The Debtors’ service address is
              71 Stevenson Street, Suite 2200, San Francisco, California 94105.
Case 19-30258-KLP       Doc 494    Filed 03/05/19 Entered 03/05/19 12:55:01         Desc Main
                                  Document      Page 2 of 2


 Dated: March 5, 2019              /s/ Brian H. Richardson
 Richmond, Virginia                Michael A. Condyles, Esq. (VA 27807)
                                   Peter J. Barrett, Esq. (VA 46179)
                                   Jeremy S. Williams, Esq. (VA 77469)
                                   Brian H. Richardson, Esq. (VA 92477)
                                   KUTAK ROCK LLP
                                   901 East Byrd Street, Suite 1000
                                   Richmond, Virginia 23219-4071
                                   Telephone:      (804) 644-1700
                                   Facsimile:      (804) 783-6192
                                   Email:          Michael.Condyles@KutakRock.com
                                                   Peter.Barrett@KutakRock.com
                                                   Jeremy.Williams@KutakRock.com
                                                   Brian.Richardson@KutakRock.com
                                   -and-

                                   Dennis F. Dunne, Esq. (admitted pro hac vice)
                                   Evan R. Fleck, Esq. (admitted pro hac vice)
                                   Michael W. Price, Esq. (admitted pro hac vice)
                                   MILBANK LLP
                                   55 Hudson Yards
                                   New York, New York 10001
                                   Telephone:    (212) 530-5000
                                   Facsimile:    (212) 530-5219
                                   Email:        ddunne@milbank.com
                                                 efleck@milbank.com
                                                 mprice@milbank.com

                                   Co-Counsel for Debtors in Possession




                                              2
